USCA11 Case: 21-11027      Date Filed: 05/18/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11027
                   Non-Argument Calendar
                   ____________________

SOLOMON DAVID ROBERTS,
                                              Plaintiff-Appellant,
versus
STATE OF FLORIDA,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                     Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:21-cv-20714-RKA
                   ____________________
USCA11 Case: 21-11027             Date Filed: 05/18/2022         Page: 2 of 4




2                          Opinion of the Court                       21-11027


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       Solomon David Roberts is a Florida prisoner serving life
imprisonment after pleading guilty to various offenses in three
Florida cases in 1982. He appeals pro se from the district court’s
dismissal of his 28 U.S.C. § 2254 federal habeas petition for lack of
jurisdiction as an impermissible second or successive petition, and
the denial of his subsequent motion for reconsideration. After
review, we affirm.
        On appeal, Roberts does not specifically challenge the
district court’s decision to dismiss his petition as second or
successive. Instead, he argues the merits of the claims that he
sought to bring in the underlying § 2254 petition—namely,
challenges to the validity of his plea in the 1982 cases. 1
       “We review de novo whether a petition for a writ of habeas
corpus is second or successive.” Patterson v. Sec’y, Fla. Dep’t of
Corr., 849 F.3d 1321, 1324 (11th Cir. 2017) (en banc). Under the

1
  Roberts filed a motion for a certificate of appealability and requested an
evidentiary hearing on the merits of his underlying claims. However, a
certificate of appealability is not necessary to appeal the dismissal of a habeas
petition as second or successive. See Hubbard v. Campbell, 379 F.3d 1245,
1247 (11th Cir. 2004). Accordingly, Roberts’s motion for a certificate of
appealability is DENIED AS MOOT. We also DENY his request for an
evidentiary hearing because, as explained further, the district court lacked
jurisdiction over his unauthorized successive habeas petition.
USCA11 Case: 21-11027            Date Filed: 05/18/2022         Page: 3 of 4




21-11027                  Opinion of the Court                               3

Antiterrorism and Effective Death Penalty Act (“AEDPA”), a state
prisoner who wishes to file a second or successive habeas petition
must first “move [in this Court] for an order authorizing the district
court to consider the [petition].” 28 U.S.C. § 2244(b)(3)(A). Absent
our authorization, “the district court lacks subject matter
jurisdiction to consider the merits of the petition.” Lambrix v.
Sec’y. Dep’t of Corr., 872 F.3d 1170, 1180 (11th Cir. 2017).
       Roberts previously filed a § 2254 petition challenging his
1982 convictions in 1997, which was denied as procedurally
defaulted. His sentence was amended in 2005. 2 Thereafter, he filed
another § 2254 petition challenging his 1982 convictions and his
amended sentence, which was dismissed in part and denied in part.
Accordingly, Roberts’s present § 2254 petition was second or
successive and because he did not have authorization from this
Court, the district court properly dismissed it for lack of
jurisdiction. Lambrix, 872 F.3d at 1180.
       The district court also properly denied Roberts’s subsequent
motion for reconsideration because the motion failed to address
the district court’s determination that it lacked subject matter
jurisdiction over his § 2254 petition.
       Accordingly, we affirm.



2
  Roberts’s original sentence stated that the trial court retained jurisdiction
over the sentence for 33 years. In 2005, his sentence was amended to strike
this provision and relinquish jurisdiction.
USCA11 Case: 21-11027   Date Filed: 05/18/2022   Page: 4 of 4




4                 Opinion of the Court              21-11027

     AFFIRMED.